Filed 11/29/05 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2005 ND 198







State of North Dakota, 		Plaintiff and Appellee



v.



Wayne A. Croaker, 		Defendant and Appellant







No. 20050145







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Steven E. McCullough, Judge.



AFFIRMED.



Per Curiam.



Leah Jo Viste, Assistant State’s Attorney, P.O. Box 2806, Fargo, ND 58108-

2806, for plaintiff and appellee.  Submitted on brief.



Richard E. Edinger, P.O. Box 1295, Fargo, ND 58107-1295, for defendant and appellant.  Submitted on brief.

State v. Croaker

No. 20050145



Per Curiam.

[¶1]	Wayne Croaker appealed from a criminal judgment entered upon a jury verdict.  The jury found Croaker not guilty of aggravated assault and felonious restraint but guilty of the lesser included offense of simple assault, a class B misdemeanor.  Croaker argues the evidence was insufficient to support the verdict.  We summarily affirm the district court’s judgment under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom